DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election without traverse of Species B, including claims 1-11 and 17, and Figures 9-12 in the reply filed on 18 July 2022 is acknowledged. Claims 1-11 and 17 are examined on their merits and claims 12-16 are withdrawn from further consideration. 
Claim Objections
Claim 2 should be changed for clarity to read “… wherein the body further defines one or more suture openings extending therethrough configured to secure the body to tissue.” 
In claim 10, the language “… a stop restricting pivoting of the first and second body portions away from one another …” should be revised for clarity. Examiner suggests “… a stop [[restricting pivoting of]] that restricts the first and second body portions from pivoting away from one another.” 
Claim 17 should be changed for clarity to read “… wherein the bore includes one or more ribs that extend radially therein [[bore]] to clamp on the catheter.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitaker; Carl T. et al. (US 20120227221 A1). 
Regarding claim 1, Whitaker discloses a fixation device for fluid tubing (¶ [0005], [0038], FIG. 1 … clamp 100; ¶ [0075] FIGS. 8-11 … clamp 200; ¶ [0082] clamp 400 … is illustrated in FIGS. 13-18; ¶ [0085] FIGS. 19 and 20 … clamp 500), the fixation device comprising: 
a body defining a bore for reception of a tube (¶ [0040] The clamp 100 may include a main body 110 formed of a first arcuate member 112 and a second arcuate member 114);  
a first body portion of the body having a first bore portion (¶ [0041] The first arcuate member 112 of the main body 110 may form substantially half of the clamp 100); and 
a second body portion of the body having a second bore portion (¶ [0045] The second arcuate member 114 of the main body 110 may substantially form the other half of the clamp 100);  
the first and second body portions movable with respect to one another from an open configuration allowing the tube to be inserted at least partially into the bore (¶ [0052], As illustrated in FIG. 1, the channels 138, 168 may be exposed in the open position of the clamp 100. The clamp 100 may open to a degree that enables the sanitary fittings F to be placed in the channel 138 of one of the arcuate members 112, 114); and 
a closed configuration with the first and second portions secured together to thereby enclose a length of the tube within the bore (¶ [0051] Turning to FIG. 2, the arcuate members 112, 114 may be clamped together in a closed, latched position, and a stop face 134 of the first arcuate member 112 may contact a stop face 136 of the second arcuate member 114; ¶ [0052] The interior of the clamp body 110 may include a first channel 138 and a second channel 168 … for receiving the flange ends of a pair of sanitary fittings F (FIG. 7) and a washer or gasket G (FIG. 24)). 
To clarify, this rejection cites each of the embodiments of clamps 100, 200, 400 and 500, which each individually teach all limitations of the claimed fixation device. 
Whitaker does not explicitly disclose a fixation device for a catheter, and describes the device as configured to join two sanitary fittings (¶ [0038]). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention' s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). 
In the instant case, the language “a fixation device for a catheter” represents an intended use since it does not describe any structure of the catheter and instead describes that the device is intended to fix a catheter. Whitaker is fully capable of fixing a catheter, since clamp body 110 provides a circular bore configured to retain a pair of circular sanitary fittings F (¶ [0039] The clamp 100 may establish a circular closure around a circular structure (e.g., a flange of a sanitary fitting) contained within an interior of the clamp 100 for providing equal sealing pressure around the entire circular structure). A user would have been able to place a catheter in the interior of the clamp body 110 formed by first arcuate member 112 and second arcuate member 114, then close the body 110 with hinge assembly 116, latch finger 118 and teeth 128. This will enclose the catheter inside the circular bore between first arcuate member 112 and second arcuate member 114. 

Regarding claims 3, 4, 6, 7, 11 and 17, Whitaker discloses a fixation device wherein the body comprises one or more wings extending outwardly from the bore (¶ [0040] The first arcuate member 112 may include … a handle 124 … The second arcuate member 114 may include … a handle 132); 
further comprising a snap fit connector configured to hold the first body portion and the second body portion in the closed configuration (¶ [0040], latch finger 118 with teeth 120 … mating end 126 with teeth 128); 
wherein the first body portion and the second body portion are configured to press-fit together in the closed configuration (¶ [0042], The teeth 120 may face toward the main body 110 and may be configured to engage with the teeth 128 of the second arcuate member 114); 
wherein the first body portion and the second body portion are pivotably coupled together by a hinge (¶ [0040], hinge assembly 116); 
wherein the first body portion and the second body portion comprise separate components (¶ [0040] a main body 110 formed of a first arcuate member 112 and a second arcuate member 114 detachably joined by a hinge assembly 116); 
wherein the bore includes one or more ribs that extend radially therein to clamp on the tube (¶ [0071], The angled sidewalls 139, 141 of the channels 138, 168 facilitate clamping the sanitary fittings and gasket together and crating a seal; ¶ [0081], The angled sidewalls 239, 241 of the channels 238, 268 facilitate clamping the sanitary fittings and gasket together and crating a seal). 

Regarding claim 2, Whitaker discloses a fixation device wherein the body further defines one or more openings extending therethrough (¶ [0043], first tie-receiving loop 122 … second tie receiving loop 130). 
Whitaker does not explicitly disclose that the loops 122, 130 are suture openings configured to secure the body to tissue. However, loops 122, 130 are fully capable of accommodating a suture since they provide passages through the thickness of each body portion, and are configured to accommodate a zip tie (¶ [0043] The first tie-receiving loop 122 … enables one end of a zip tie to be inserted; ¶ [0047], The second tie-receiving loop 130 may define an opening that enables one end of a zip-tie to be inserted). 

Regarding claim 5, Whitaker discloses that the snap fit connector comprises a dual stage snap fit connector (¶ [0042], The teeth 120 may extend along a portion of the latch finger 118 or substantially along the entire length of the latch finger 118). 
Regarding the limitation of a first stage allowing the catheter to be movable within the bore and a second stage retaining the length of the catheter within the bore, Whitaker shows that latch finger 118 includes at least three teeth 120 and two teeth 128 (Figs. 3, 4). In a second embodiment, Whitaker shows three teeth 220 (Fig. 9), or five teeth 520 (Figs. 19, 20). A user can progressively tighten the connector by engaging teeth 120 / 220 / 520 starting at the tip of latch finger 118 / 218 / 518, followed by the remaining teeth. 

Claims 1, 3, 4, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg; Michael S. et al. (US 20140330247 A1). Rosenberg is cited in parallel to Whitaker as discussed above. 
Regarding claim 1, Rosenberg discloses a medical device anchor system (¶ [0003], [0004], [0024], anchor device 100), comprising: 
a body defining a bore for reception of a catheter (¶ [0024], an anchor device 100 for releasably retaining a medical instrument 20; ¶ [0061] FIGS. 6 and 7A-7B … an anchor device 200 includes a base 210 and a cap 230); 
a first body portion of the body having a first bore portion (¶ [0061] base 210); and 
a second body portion of the body having a second bore portion (¶ [0061] cap 230); 
the first and second body portions movable with respect to one another (¶ [0061], a base 210 and a cap 230 that releasably attaches to the base 210 in a pivoting movement); 
from an open configuration allowing the catheter to be inserted at least partially into the bore; and a closed configuration with the first and second portions secured together to thereby enclose a length of the catheter within the bore (¶ [0061], FIGS. 7A and 7B are rear views (from view A-A of FIG. 6) showing the anchor device 200 in unlatched and latched configurations respectively). 
To clarify, this rejection cites the embodiment of device 200 (FIGS. 6 and 7A-7B). 

Regarding claims 3, 4, 6-8 and 11, Rosenberg discloses a fixation device wherein the body comprises one or more wings extending outwardly from the bore (¶ [0033], gripping regions 111 and 115; ¶ [0037], cap 130 (e.g., on a cap twist tab 134); Fig. 6 shows elements 211 and 214 which are analogous to gripping regions 111 and 115); 
further comprising a snap fit connector configured to hold the first body portion and the second body portion in the closed configuration (¶ [0042], the cap 130 can be releasably snap-locked onto the base 110 … projection 122 configured to act as a tongue or tenon … a complementary groove 135 and a lip 136 … the cap 130 can be latched to the base 110 by positioning the projection 122 within the groove 135 … (best seen in FIG. 3B); Fig. 6 shows analogous elements 222 and 236);  
wherein the first body portion and the second body portion are configured to press-fit together in the closed configuration (¶ [0019] FIGS. 7A and 7B are rear views of the anchor device of FIG. 6 with the cap in unlatched and latched positions respectively; ¶ [0061], FIGS. 7A and 7B are rear views (from view A-A of FIG. 6) showing the anchor device 200 in unlatched and latched configurations respectively); 
wherein the first body portion and the second body portion are pivotably coupled together by a hinge (¶ [0048], FIGS. 4A and 4B … to latch the cap 130 to the base 110, the cap 130 is first pivoted about the hinge-like axis created by the cooperation of the projection 132 and the slot 120; Fig. 6 shows analogous elements 232 and 120); 
wherein the first bore portion comprises a recess defined in the first body portion (¶ [0061], FIGS. 6 and 7A-7B … the device engagement portion 216 … for releasably seating a catheter 20); and 
the second bore portion comprises a projection of the second body portion configured to be inserted into the recess in the closed configuration to form the bore (¶ [0061], the other engagement portion 238 (along the cap 230) has a smaller profile to engage a smaller region of the catheter 20; ¶ [0064], FIG. 7B … when the cap 230 is secured to the base 210, the channel 239 of the engagement portion 238 can be moved toward the upper mouth of the catheter receiving channel 217 so that the channel 239 engages a smaller upper region of the catheter 20); 
wherein the first body portion and the second body portion comprise separate components (¶ [0041], the shapes of the slot 120 and the projection 132 can further complement each other so as to enable the cap 130 and the base 110 to be fully separable from each other). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg; Michael S. et al. (US 20140330247 A1) in view of Solomon; Rodney J. et al. (US 6488664 B1).
Regarding claims 9 and 10, Rosenberg lacks teeth on the first and second body portions. Solomon discloses a releasable clamp for medical tubes (col. 1, lines 1-10; col. 3, lines 45-60, clamp 10), comprising: 
a body defining a bore for reception of a tube, the body including first and second body portions having first and second bore portions (col. 3, lines 45-60, Clamp 10 includes a generally circular band or loop 12 for encircling a tube or the like, a pair of opposed jaws, lower jaw 14); 
wherein the first body portion includes a tooth extending toward the second body portion adjacent to the first bore portion (col. 3, lines 45-60, upper jaw 16, extending from one end of band 12); and 
the first and second body portions movable with respect to one another from open and closed configurations (col. 5, lines 1-5, Operation of the clamp … FIGS. 2-6); 
the second body portion includes a tooth extending toward the first body portion adjacent to the second bore portion (col. 3, lines 45-60, a tongue 18 extending from the other end of band 12); 
the teeth of the first and second body portions at least partially overlapping in an open configuration (col. 5, lines 10-15, Thereafter, once band 12 encircles a tube, the user grasps handles 20 and 22, preferably with one hand, and begins squeezing them together, as shown in FIG. 4.); 
wherein the teeth of the first and second body portions include a stop restricting pivoting of the first and second body portions away from one another (col. 5, lines 20-30, the somewhat compressed tube is exerting a radially outwardly directed force … causes surfaces 34 on teeth 28 and 30 to engage one another to interlock teeth 28 and 30). 
Solomon progressively locks a clamp and permits the user to adjust the size of its bore (col. 6, lines 40-45, because of the adjustable nature of the clamp 10, different sized probe tubes 70 and different diameter tubes 52 may be accommodated with one size clamp). One would be motivated to modify Rosenberg with Solomon’s teeth to accommodate a range of differently sized tubes. Therefore, it would have been obvious to modify Rosenberg with Solomon’s teeth in order to hold more than one size of tube in the clamp. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stankowski; Ralph	US 20180266600 A1
Stanley; Cleon	US 20130218205 A1
Lewis; Peter D. et al.	US 20150308598 A1
Shamir; Matan	US 20180064502 A1
Snyder; Mitchell L. et al.	US 20110163533 A1
Bizup; Raymond et al.	US 20080319421 A1
Stankowski; Ralph et al.	US 20200108242 A1
Miraki; Manouchehr A.	US 20160213371 A1
Amon; Barbara	US 20190111244 A1
Yoon; InBae	US 5810853 A
Landuyt; Christophe Van	US 6387076 B1
Dye; John F.	US 4631056 A
McKeag; Burt John	US 11351365 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781